DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German reference DE10202018207801A1 (used Google Patent to translate German reference). 
Regarding claim 1, German reference DE10202018207801A1 discloses a rear spoiler (12) for a motor vehicle, comprising: an upper shell (21) having an 
air-guiding outer wall, said upper shell extending longitudinally from a leading edge to a trailing edge and having a central main part and two side parts, said side parts being oriented so as to be inclined relative to said main part and are integrally connected to said main part on a longitudinally extending folded edge;  a carrier element (22) being fastenable to the motor vehicle and having at least one retaining tab (39) for fastening to said upper shell; and a fastening tab (37), protruding in a direction of said at least one retaining tab of said carrier element and extending along said folded edge, is disposed on an inner face of said upper shell remote from said air-guiding outer wall as shown in Figures 1, 2, 5, 10 and 12.
Regarding claim 2, German reference DE10202018207801A1 discloses the rear spoiler according to claim 1, wherein said fastening tab (37) is integrally configured with said upper shell (21).
Regarding claim 3, German reference DE10202018207801A1 discloses the rear spoiler according to claim 1, wherein said fastening tab (37) extends only partially along said folded edge.
Regarding claim 4, German reference DE10202018207801A1 discloses the rear spoiler according to claim 1, wherein said fastening tab (37) extends parallel to said at least one retaining tab (39) of said carrier element (22).
Regarding claim 5, German reference DE10202018207801A1 discloses the rear spoiler according to claim 1, further comprising two lateral support tabs, said fastening tab (37) is assigned said two lateral support tabs which extend perpendicular to said folded edge from said upper shell (21) in a direction of said carrier element (22), so that said fastening tab forms a U-shaped profile with said two lateral support tabs.
Regarding claim 6, German reference DE10202018207801A1 discloses the rear spoiler according to claim 5, wherein said fastening tab (37) is integrally configured with said two lateral support tabs.
Regarding claim 7, German reference DE10202018207801A1 discloses the rear spoiler according to claim 1, wherein said fastening tab (37) and said at least one retaining tab (39) are connected together by a screw connection.
Regarding claim 8, German reference DE10202018207801A1 discloses the rear spoiler according to claim 1, wherein: said fastening tab (37) has a screw thread and said at least one retaining tab (39) has an opening formed therein which is aligned with said screw thread for receiving a threaded shank on said fastening tab; or said screw thread is configured in said at least one retaining tab and said opening is configured in said fastening tab.
Regarding claim 9, German reference DE10202018207801A1 discloses the rear spoiler according to claim 8, wherein said screw thread is integrally configured with said fastening tab (37) or is fastened as a separate element to said fastening tab.
Regarding claim 10, German reference DE10202018207801A1 discloses the rear spoiler according to claim 1, further comprising a cage nut disposed on said fastening tab (37).
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other rear spoilers similar to that of the current invention. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612